Citation Nr: 1724913	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-04 371A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis, degenerative subacromial/subdeltoid right shoulder bursitis, from May 10, 2004 to March 16, 2017.

2.  Entitlement to an evaluation greater than 20 percent for arthritis, degenerative subacromial/subdeltoid right shoulder bursitis beginning March 17, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran service on active duty from October 1978 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a March 2017 rating decision, the agency of jurisdiction (AOJ) granted service connection for degenerative disc disease of the lumbosacral spine, effective March 16, 2005.  The AOJ renamed the disability as "lumbosacral strain with degenerative disc disease" (previously rated as lumbosacral strain), and evaluated it as 20 percent disabling.  The March 2017 rating decision also service connected radiculopathy of the right lower extremity at 10 percent, effective March 16, 2005, and radiculopathy of the left lower extremity at 10 percent, effective March 17, 2017.  This is a full grant of benefits on appeal concerning the claim for service connection of degenerative disc disease of the lumbosacral spine with radiculopathy.  Accordingly, the issue of service connection for degenerative disc disease of the lumbosacral spine with radiculopathy is no longer before the Board.

This case has been before the Board twice previously, in November 2014 and September 2016.  All development having been completed, the case is now again before the Board.  The September 2016 Board decision restored service connection for right shoulder bursitis beginning November 1, 1993.  A subsequent, November 2016, rating decision then appeared to assign a 10 percent evaluation for the right shoulder bursitis from November 1, 1993.  However, the November 2016 codesheet reflects a noncompensable evaluation for bursitis of the right shoulder from November 1, 1993.  In a March 2017 rating decision the AOJ then assigned a 20 percent evaluation for arthritis, degenerative subacromial/subdeltoid bursitis of the right shoulder, effective March 17, 2017.  The March 2017 codesheet reflects a noncompensable evaluation assigned the right shoulder bursitis from November 1, 1993 to March 16, 2017, and a 20 percent evaluation assigned for the disability, now characterized as arthritis, degenerative subacromial/subdeltoid bursitis, right shoulder, effective March 17, 2017.  

The issue of the appropriate evaluation of right shoulder bursitis prior May 10, 2004 is inextricably intertwined with the issue that the AOJ clearly and unmistakably erred in its failure to assign a compensable rating for right shoulder bursitis in the June 1994 and February 1997 rating decisions.  The Veteran raised this issue in his February and March 2010 statements.  The Board previously, in November 2014 and September 2016, referred this issue to the AOJ, but the AOJ has not yet adjudicated it.  The Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Accordingly, and because of the CUE claim, which is inextricably intertwined with the evaluation assigned the right shoulder bursitis from November 1, 1993, the Board has framed the claims for entitlement to higher evaluations for the right shoulder in two periods:  that from May 10, 2004-the year prior to the date the Veteran's claim for increase for left shoulder disability was received by the AOJ-to March 16, 2017, and that beginning March 17, 2017.  See 38 C.F.R. § 3.400(o)(2) (2016); Harris v. Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  For that time period from May 10, 2004 to March 16, 2017, the right shoulder disability is manifested by observations of pain and pain on motion but range of motion measuring 130 degrees flexion and abduction, and 75 degrees external internal rotation at its most limited, with full strength, and without further limitation of motion in the right shoulder joint on repetitive testing.

2.  For that time period beginning March 17, 2017 the right shoulder disability is manifested by observations of pain and pain on motion and functional limitation when moving above the head, but range of motion measuring 120 degrees abduction and 85 degrees external rotation at its most limited with full strength, and without further limitation of motion in the right shoulder joint on repetitive testing.


CONCLUSIONS OF LAW

1.  From May 10, 2004 to March 16, 2017, the criteria for a compensable evaluation for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2016).  

2.  Beginning March 16, 2017, the criteria for an evaluation greater than 20 percent for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5201 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letters dated in January 2017, September 2010, and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The Veteran's claims were remanded in 2014 and 2016 to ensure adequate development, including to obtain identified VA and private treatment records and to afford the Veteran VA examinations.  Such VA examinations were obtained for the claimed right shoulder bursitis in October 2010, December 2015, and March 2017.  

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Increased Evaluations for Right Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  

In this case, service connection for bursitis of the shoulder was granted in a June 1994 rating decision.  A 10 percent evaluation was assigned for both right and left shoulders together under Diagnostic Code 5019-5003, for bursitis, evaluated as degenerative arthritis.  See 38 C.F.R. § 4.27.  In an April 2006 rating decision, the right and left shoulders were evaluated separately, and a noncompensable evaluation was assigned for right shoulder bursitis under Diagnostic Code 5019, from May 10, 2005.  In a March 2017 rating decision, the right shoulder disability was recharacterized as arthritis, degenerative subacromial/subdeltoid bursitis, and evaluated as 20 percent disabling, effective March 17, 2017, and as zero percent disabling before then.  Both evaluations were assigned under Diagnostic Code 5019-5201.

Thus, this claim is concerned with that period of time from May 10, 2004, to the present.  Pertinent to this case, the Veteran timely disagreed with the April 2006 decision to assign a noncompensable evaluation for the right shoulder disability.  In February and March 2010, he subsequently also claimed clear and unmistakable error (CUE) in the 1994 and 1997 rating decisions that assigned the initial evaluation for the service-connected bilateral shoulder disability.  As noted in the Introduction, above, the Board has distinguished between the CUE claim-which pertains to that period of time prior to May 10, 2004, and with which the evaluation to be assigned the right (and left) shoulder disabilities is inextricably intertwined-and the present claim for an increased evaluation for the right should disability prior to and beginning March 17, 2017.  

The history thus shows that the Veteran's right shoulder disability has been evaluated under Diagnostic Codes 5019-5003, 5019, and 5019-5201.

Bursitis will be rated based on limitation of motion of affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5019.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.

The provisions pertaining to assigning at least a 10 percent rating for arthritis of two or more major joints involving no limitation of motion do not apply to bursitis rated under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2016).  In any event, the bursitis only pertains to one major joint, the right shoulder, and not two or more major joints beginning May 10, 2004.  See 38 C.F.R. § 4.45(f) (2016).

Under Diagnostic Code 5201, a rating of 20 percent is warranted when motion of the minor or major arm is limited to shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between the side and shoulder level.  A 30 percent rating contemplates limitation of motion of the minor arm to 25 degrees from the side or limitation of motion of the major arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2016).

The Veteran asserts that he is entitled to higher evaluations for his right shoulder disability prior to March 17, 2017 when it was evaluated as zero percent disabling, and beginning March 17, 2017, when it is evaluated as 20 percent disabling.  

VA and private medical evidence throughout the pendancy of this claim showed no ankyloses of the right shoulder, or any impairment of the humerus, clavicle, or scapula.  The Veteran has not reported any episodes of dislocation or subluxation, and physical examinations conducted in October 2010, December 2015, and March 2017 reflect no such findings.  Accordingly, Diagnostic Codes 5200 (scapulohumeral articulation, ankyloses of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) are not applicable.  See October 2010 VA Examination for Joints (Right Shoulder) December 2015 VA Examination for Shoulder and Arm, and March 2017 VA DBQ Examination for Shoulder and Arm .

The Board will rate the Veteran's right shoulder degenerative arthritis and subacromial/subdeltoid bursitis based on limitation of motion.  

The December 2015 VA examination reflects that the Veteran is right-handed.

Time period from May 10, 2004 to March 16, 2017

During this time period, the Veteran reported his right shoulder was productive of pain and painful motion, and of functional impairment.  A statement proffered in August 2011 by his spouse attested to her observations that the Veteran would wake up in pain and that he was pain most of the time.  She observed that he struggled to pick up his grandchildren, even when they were infants.  Both attested that the Veteran required medication to manage his pain.  See February 2010 VA9, August 2011 Veteran's Statement, August 2011 Witness' Statement.

In addition, private treatment records show complaints of and treatment for shoulder pain, including prescribed pain and muscle relaxant medications.  VA vocational rehabilitation records show the Veteran initially sought rehabilitation so that he could find employment in a job that would put less stress on his service-connected musculoskeletal disabilities.  See "January 1999 Intake Interview," in %Voc Rehab Records, pp. 3-5.  However, there are no medical records associated with the vocational rehabilitation records.

VA examination conducted in October 2010 reveals complaints of pain, pain on motion in the right shoulder, and difficulty and pain in performing routine daily activities.  The Veteran also reported flare-ups consisting of an increase in pain occurring with increased activity, and with cold or moist weather.  The examiner objectively observed range of motion to measure zero to 180 degrees right shoulder forward flexion and abduction, and zero to 90 degrees external and internal rotation.  The examiner observed no pain on motion, and no additional limitation of motion after three repetitions.  Muscle strength measured 5 of 5.  X-rays taken in October 2010 reveal no evidence of dislocation and no fracture.  The radiologist's impression was of no significant bony abnormality.  The examiner diagnosed bursitis.  See October 2010 VA Examination for Joints (Right Shoulder).

In December 2015, the Veteran underwent VA examination, at which time he reported chronic right shoulder pain and functional impairment consisting of pain with use.  He reported no flare-ups, but did report functional loss and functional impairment on evaluation, regardless of repetitive use.  The examiner observed objective evidence of localized tenderness and pain on palpation of the joint, and pain with weightbearing.  Range of motion was measured at zero to 130 degrees right shoulder flexion and abduction, zero to 75 degrees external and internal rotation, and the examiner noted objective pain on flexion, abduction, external and internal rotation.  However, pain on motion was assessed as not itself contributing to functional loss.  No further loss of motion and no additional functional loss was found on repetitive motion testing.  There was no crepitus.  Muscle strength was found to be 5 of 5, and there was no observation of muscle atrophy.  No clinical tests were conducted associated with this examination.

The examiner diagnosed subacromial/subdeltoid bursitis in the right shoulder, and indicated that the Veteran's electronic claims file had been reviewed in conjunction with examination of the Veteran.  The examiner assessed the service connected right shoulder disability to be productive of no impact on the Veteran's ability to perform any occupational task.  

See December 2015 VA Examination for Shoulder and Arm.

After review of the medical evidence, the Board finds that a compensable evaluation is not warranted from May 10, 2004 through March 16, 2017.

VA examinations in 2010 and 2015 show full and nearly full ranges of motion.  In particular, the medical evidence shows limitation of motion to 130  degrees flexion and abduction, and 75 degrees external and internal rotation at its most limited during this time period.  Strength was full in the right shoulder joint, and there was no further limitation of motion in the right shoulder joint on repetitive testing during this time period

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, and 4.59, the Veteran has reported pain, pain on motion, and functional limitation due to pain.  The Veteran's witness has also reported her observations of the Veteran's pain, pain on motion, and weakness.  The Board finds that the Veteran and his witness are competent to report this symptomatology, and the Board finds both the Veteran and his witness to be credible, especially since his reporting is supported by VA examiners who have also reported observations of pain and pain on motion.  Moreover, the Board notes that limitation of motion was noted on VA examination in December 2015.  Notwithstanding, such limitation of motion was not to the degree required under the criteria.  As above noted, throughout the time period from May 10, 2004 to March 16, 2017, the medical evidence simply does not show that the Veteran's right shoulder bursitis was productive of limitation of motion to the right shoulder level.  The Veteran's complaints are insufficient to warrant a compensable rating for the right shoulder disability pursuant to DeLuca, supra; and 38 C.F.R. § 4.40, 4.45, and 4.59.

The preponderance of the evidence is against the claim for a compensable evaluation for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder for the time period from May 10, 2004 to March 16, 2017; there is no benefit of the doubt to be resolved; and a compensable evaluation for degenerative arthritis and subacromial/subdeltoid bursitis in the right should is not warranted for this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201

Beginning March 17, 2017

During this time period, the Veteran continues to report his right shoulder is productive of pain and painful motion, and of functional impairment especially of motion and of lifting over his head.  See May 2017 Veteran's Statement.  

At VA examination conducted in March 2017, the Veteran reported a grinding feeling in his right shoulder with movement, and an inability to move the right shoulder when trying to reach high overhead.  The Veteran stated he needed to rest after paining ceilings for an hour, and that raising the right arm in abduction to the side causes sharp pain.  He reported no flare-ups but attested to functional loss and impairment on examination regardless of repetitive use.  Range of right shoulder motion was measured at zero to 160 degrees flexion, zero to 120 degrees abduction, zero to 85 degrees external rotation, and zero to 90 degrees internal rotation as compared to left shoulder range of motion measured at zero to 155 degrees flexion, zero to 130 degrees abduction, zero to 85 degrees external rotation, and zero to 90 degrees internal rotation.  Pain on motion, including passive range of motion, was observed at the ends of range of motion in flexion, abduction, and external rotation on the right.  Pain on motion, also including passive range of motion, was observed on flexion and abduction on the left.  On neither the right nor the left was pain noted to result in functional loss.  There were no findings of pain with weight bearing or of localized tenderness or pain on palpation of the joint on either the right or the left.  Repetitive use testing was not possible for either shoulder.  However, the examiner noted that pain, weakness, fatigability and incoordination significantly limited functional ability with repeated use over time in both right and left shoulder joints, notwithstanding the inability to describe this limitation in terms of range of motion.  Crepitus was objectively observed in both right and left shoulder joints.  Muscle strength was found to measure 5 of 5 on both right and left.  No muscle atrophy was observed.  The examiner reported suspected rotator cuff condition in the right and left shoulders, but all tests were negative.  Clinical findings revealed slight narrowing of the acromiohumeral joint with a question of a tiny spur on the inferior glenoid.  The radiologist's impression was of minor degenerative change with no evidence of acute bony injury.  

The examiner diagnosed degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder, and indicated that the Veteran's electronic claims file had been reviewed in conjunction with examination of the Veteran.  The examiner assessed the service connected right shoulder disability to impact the Veteran's ability to perform occupational tasks in that prolonged work with arms over the shoulder level is not recommended.

See March 2017 VA DBQ Examination for Shoulder and Arm.

After review of the medical evidence, the Board finds that an evaluation greater than 20 percent is not warranted beginning March 17, 2017.

The March 2017 VA examination show limited range of motion but not that limitation of motion to midway between the side and shoulder level required for a 30 percent evaluation.  In particular, the medical evidence shows limitation of motion to 120 degrees abduction and 85 degrees external rotation at its most limited during this time period.  

As to the holding in DeLuca, supra and 38 C.F.R. § 4.40, 4.45, and 4.59, the Veteran has reported pain, pain on motion, and functional impairment due to pain and weakness especially when working or lifting above head.  The Board again finds that the Veteran is competent to report this symptomatology, and that he is credible.  Moreover, the Board notes that such limitation of motion and functional impairment was noted on VA examination in March 2017, such that the examiner stated that occupational tasks that required prolonged work with arms over the Veteran's head was not recommended.  Notwithstanding, the manifested limitation of motion is not to the degree required under the criteria.  As above noted, for the time period beginning March 17, 2017, the medical evidence establishes that right shoulder bursitis is manifested by limitation of right shoulder joint motion to the right shoulder joint level, but not to midway between the right side and right shoulder level.  The Veteran's complaints are insufficient to warrant a compensable rating for the right shoulder disability pursuant to DeLuca, supra; and 38 C.F.R. § 4.40, 4.45, and 4.59.

The preponderance of the evidence is against the claim for an evaluation greater than 20 percent for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder for the time period beginning March 17, 2017; there is no benefit of the doubt to be resolved; and an evaluation greater than 20 percent for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder is not warranted for this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201

Sufficiency of VA Examinations

The Veteran has questioned the sufficiency of the VA examinations conducted for his right shoulder disability.  In sum, the Board finds the examinations discussed herein, in aggregate, adequate for rating purposes.  In December 2015 and March 2017, VA examiners performed the required testing and made the relevant inquiries to determine how pain impacted the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations; and relevant testing was performed by the examiner to include testing for pain and to reveal any additional functional impairment, including after repetitive use.  In addition, the March 2017 VA examination examined the opposite, left shoulder, joint and provided those results for the Board's analysis in comparison with the right shoulder joint findings.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing.  Nor does any other evidence, to include the statement of the Veteran and his witness, so suggest.  While the VA examiners did not provide range of motion estimates in degrees to reflect where pain began, or in regards to flare-ups or after repetitive use, the Board notes there is no reason to suspect that such limitation of motion approximated, or even approached, limitation of right shoulder joint motion to the level of the right shoulder, for that period of time from May 10, 2004 to March 16, 2017, or to the level of midway between the right side and right shoulder level beginning March 17, 2017.  

Even if it was found that the below examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development is not necessary as the deficiency is not prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings for either time period at issue.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that right shoulder joint motion was at any time limited to the degree required for higher evaluations at any point during the time periods here at issue.  Given the foregoing, further examination or opinion is unnecessary and, concerning degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder, a compensable evaluation is not warranted for that time period from May 10, 2004 to March 16, 2017, and an evaluation greater than 10 percent is not warranted for that time period beginning March 17, 2017.



ORDER

A compensable evaluation for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder from May 10, 2004 to March 16, 2017 is denied.

An evaluation greater than 20 percent for degenerative arthritis and subacromial/subdeltoid bursitis in the right shoulder beginning March 17, 2017 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


